                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

DONNA L. FORSYTHE,                                    )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 2:19-CV-79-TAV-HBG
                                                      )
FIRST FINANCIAL INVESTMENT FUND                       )
HOLDINGS, LLC et al.,                                 )
                                                      )
               Defendants.                            )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiff’s Motion to Require Defendants to Amend their Answer

or Deem Responses Admitted [Doc. 15], filed on July 24, 2019. Plaintiff additionally filed a

Memorandum in support of her motion. [Doc. 16]. In the pending motion, Plaintiff seeks for the

Court to enter an order requiring the Defendants to amend their Answer to comply with Federal

Rule of Civil Procedure 8(b), or for the Court to deem the allegations in the Complaint admitted.

       Plaintiff filed her Complaint against Defendants under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq., on May 15, 2019. [Doc. 1]. Defendants subsequently filed an

Answer [Doc. 10] to Plaintiff’s Complaint on July 3, 2019. Plaintiff now challenges several of the

Defendants’ responses, claiming that Defendants improperly merely stated that “the allegations . .

. call for a legal conclusion and therefore do not require a response” or “the statute (or document)

speaks for itself and therefore a response is not required.” [Doc. 16 at 1]. Specifically, Plaintiff

asserts that Defendants’ responses to Paragraphs 8, 9, 10, 11, 12, 14, 17, 37, 39, 40, 50, 51, 52, 67,

86, and 87 are in violation of Federal Rule of Civil Procedure 8(b) as they merely state that the
allegations in the Complaint call for a legal conclusion and therefore do not require a response.

Further, Plaintiff maintains that Defendants’ responses to Paragraphs 14, 15, 17, 24, 25, 26, 31,

34, 38, 46, 48, 49, 63, and 64 improperly state that the statute or document speaks for itself and do

not require a response.

       Rule 8(b) requires that a party, in responding to a pleading, “admit or deny the allegations

asserted against it by an opposing party.” Fed. R. Civ. P. 8(b)(1)(B). An allegation of the

complaint is admitted if “a responsive pleading is required and the allegation is not denied.” Fed.

R. Civ. P. 8(b)(6). “Rule 8 provides for only three possible responses to allegations in a civil

complaint: 1) admit the allegation; 2) deny the allegation; or 3) state that there is

insufficient knowledge or information to form a belief about the truth of the allegation.”

Revocable Living Trust of Stewart I v. Lake Erie Utilities Co., 3:14-cv-2245, 2015 WL 2097738,

at *3 (N.D. Ohio May 5, 2015) (citing Fed. R. Civ. P. 8(b)(1)(5)).

       In the event of a denial, a party must “fairly respond to the substance of the allegation.”

Fed. R. Civ. P. 8(b)(2). If a party does not intend to deny all of the allegations in a complaint, the

party “must either specifically deny designated allegations or generally deny all except those

specifically admitted.” Fed. R. Civ. P. 8(b)(3). “Answers that neither admit nor deny, but simply

demand proof of the plaintiff’s allegations are insufficient to constitute a denial.” Bailey v. Gibson

Hotel Mgmt., Inc., No. 3:18-CV-167, 2018 WL 5815548, at *4 (E.D. Tenn. Nov. 6, 2018).

       First, the Court finds that Defendants have failed to respond in opposition to the Motion,

and the time for doing so has expired. See E.D. Tenn. L.R. 7.2 (“Failure to respond to a motion

may be deemed a waiver of any opposition to the relief sought.”). In addition, the Court finds that

Defendants’ Motion is well-taken.




                                                  2
        Plaintiff first challenges the Defendants’ responses in the Answer merely stating that the

allegations in the Complaint call for a legal conclusion. “Indeed, the response of ‘calls for a legal

conclusion,’ however common, does not fall within the well-defined ambit of those approved by

Rule 8 . . . Options afforded under this Rule should not exceed: admit, deny, or lack information

to form a sufficient belief.” Joseph v. Ford Motor Co., No. 06-10274, 2009 WL 10680506, at *2

(E.D. Mich. Sept. 30, 2009) (quoting Farrell v. Pike, 342 F. Supp. 2d 433, 440 (M.D.N.C. 2004));

see, e.g., Nichia Corp. v. Vizio, Inc., No. 2:16-CV-00875-JRG, 2017 WL 10442228, at *2 (E.D.

Tex. Nov. 15, 2017) (“This sort of answer ‘violates the express Rule 8(b) requirement that all

allegations must be responded to.’ Perhaps even more importantly, it disregards established law

that legal conclusions are an integral part of the federal notice pleading regime.”) (internal citations

omitted). Similarly, Rule 8 does not permit responses that indicate that “the document and

testimony ‘speaks for themselves.’” Joseph, 2009 WL 10680506, at *2 (quoting State Farm Mut.

Auto. Ins. v. Riley, 199 F.R.D. 276, 278 (N.D. Ill. 2001)); see, e.g., Do It Best Corp. v. Heinen

Hardware, LLC, No. 1:13-CV-69, 2013 WL 3421924, at *6 (N.D. Ind. July 8, 2013).

        In certain responses, Defendants failed to respond to the allegations in the Complaint; but

rather only stated that the allegations “call for a legal conclusion and therefore do not require a

response” [Doc. 10 at ¶ 40], or that a document or statute “speaks for itself and therefore a response

is not required.” [Id. at ¶ 25]. In other responses, Defendant admitted or denied a portion of the

allegations in the Complaint, but improperly declined to respond to the remainder of the allegations

by stating that the paragraph called for a legal conclusion or that the document speaks for itself.

See i.e., [Id. at ¶¶ 17, 37].

        Plaintiff seeks for the Court to either require Defendants to amend their Answer or deem

the allegations in the Complaint admitted. “The corollary to Rule 8 is the liberal amendment



                                                   3
policies embodied in [ ] Rule 15.” U.S. v. Vehicle 2007 Mack 600 Dump Truck, et al., 680 F. Supp.

2d 816, 826 (E.D. Mich. 2010). “Pertinent here, Rule 15 allows a party to amend with the opposing

party’s written consent or the court’s leave, which the court ‘should freely give leave when justice

so requires.’” Revocable Living Tr. of Stewart I v. Lake Erie Utilities Co., No. 3:14 CV 2245,

2015 WL 2097738, at *3 (N.D. Ohio May 5, 2015) (quoting Fed. R. Civ. P. 15(2)). Ultimately,

Defendants are instructed to amend their answers to the challenged paragraphs to clearly state

whether they admit, deny, or lack sufficient information to form a belief as to the truth of an

averment.

       Therefore, the Court finds Plaintiff’s Motion [Doc. 15] well-taken, and it is GRANTED

IN PART. While the Court will not deem the allegations in the Complaint admitted, the

Defendants SHALL respond to each challenged paragraph of Plaintiff’s Complaint in accordance

with the requirements set forth in Rule 8(b) on or before September 12, 2019.

       IT IS SO ORDERED.

                                              ENTER:



                                              United States Magistrate Judge




                                                 4
